DETAILED ACTION
Claims 1-3, 5-10, 12-17, and 19-23 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 14-17, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Margetts, U.S. Patent Application Publication No. 2020/0293366 A1.
Referring to claim 1, Margetts has taught a method to minimize time consumed for context switches in a multi-task software environment, the method executed by a kernel executing on a processing unit (the scheduling is ultimately performed by some software (kernel), as the hardware alone does nothing.  It is hardware+software that cause the environment to operate and schedule tasks), the method comprising:
a) assigning each task in the multi-task software environment a state (see FIG.3A, state 310a), where the state is indicative of an ability of the task to be executed and tasks that are ready to be executed are in a ready state (from FIG.3A and paragraph [0039], state 310A ;
b) determining that a context switch is to be initiated (see paragraph [0040] and FIG.3A, point 2, which is when task A yields to another task (a context switch is performed));
c) if there is a current task currently being executed by the processing unit (from paragraph [0032], “when a task yields to another task” constitutes determining that a task is currently being executed (and, thus, can yield)), executing a save context routine to store all context associated with the current task in a first memory region (see paragraph [0032].  When a currently executing task yields to another task, the yielding task’s context is saved to a stack area (memory region));
d) determining if there are any tasks in the ready state (see FIGs.3A-3B.  When task A yields at point 2, the system determines if there are any ready tasks.  From FIG.3B, the ready tasks are B and C);
e) if there is at least one task in the ready state, selecting one of the at least one task to execute, referred to as a next task (see FIG.3B, as there is at least one ready task (per state 310b), the arbiter chooses task C);
f) executing a restore context routine to restore all context associated with the next task from a second memory region (from paragraph [0053], when switching tasks, the context of the yielding task is saved, and the context of the selected task is restored (to pick up from where it last left off)); and
if there is no task in the ready state, applying an idle context having an idle context handler (from FIG.3D and paragraph [0044], if there is no non-null task ready, an idle context including the address of task D (TASK_D_EP) is applied),
h) wherein each task comprises an associated region of memory referred to as a task control block where context and other information is stored (from the end of paragraph [0032], each task has an associated stack area to store state needed to carry out that task), and wherein the idle context handler does not have a task control block (this is inherent.  A null task would not require state information (e.g. math results stored in registers, state/flag indicators indicating result status (e.g. overflow, zero, negative, carry, etc.)).  It is this state that would form the task control block.  In other words, the task control block would comprise data that is needed to restore a task to a point where it previously left off.  To simply put the processor to sleep, for instance, the idle/null task does not need to track overflow, carry, or other states, nor are math results (or other results) required.  The null task simply puts the processor to sleep each time and does not rely on information from a previous time the null task put the processor to sleep.  Thus, there is no task control block for the idle/null context.  Note that the idle task is not limited to a task that puts the processor to sleep.  It may be some other background task (paragraph [0045])).
Referring to claim 2, Margetts has taught the method of claim 1, wherein applying an idle context comprises loading an address of the idle context handler in the processing unit (see paragraph [0044] and note the address TASK_D_EP of the idle/null context handler is loaded).
Referring to claim 3, Margetts has taught the method of claim 2, wherein the idle context handler places the processing unit in a low power state (see paragraph [0045]).
Referring to claim 7, Margetts has taught the method of claim 1, wherein if there is no current task, the kernel does not store any context prior to restoring context for the next task (if there is no current task, i.e., the processor is sleeping, no context is stored for the null-task that put the processor to sleep.  When another task (A, B, or C) become ready, the processor will wake and the context of the selected ready task will be restored.
Claim 8 is rejected for similar reasons as claim 1.  Note that software is that causes the system to operate is inherently stored in a non-transitory storage media such as RAM, cache, disk, etc..
Claims 9-10 and 14-17 are respectively rejected for similar reasons as claims 2-3, 7-8, and 2-3.
Referring to claim 21, Margetts has taught the method of claim 2, wherein the address of the idle context handler is a predetermined address (again, see paragraph [0044] and that a pointer table entry is addressed to obtain the address of the idle context handler (TASK_D_EP).  The pointer table entry address is a predetermined address.  That is, paragraph [0031] of Margetts notes that the function pointer table may be programmed upon first instantiation of the tasks, and could later be reprogrammed if the tasks are updated or changed.  Paragraph [0042] states that address values are stored in the function pointer table before execution begins.  Thus, at some initial programming time, the address is predetermined.  Paragraph [0046] also shows that the address is only updated when the needs to be returned to or is incomplete.  Thus, as long as task D isn’t interrupted, its address stays at the predetermined value.  But again, even if it were updated, it is a predetermined address to start).
Claims 22-23 are rejected for similar reasons as claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margetts in view of Kodama et al., U.S. Patent Application Publication No. 2005/0028159 A1 (herein referred to as Kodama).
Referring to claim 5, Margetts has taught the method of claim 1, but has not taught wherein the idle context handler uses an interrupt service routine (ISR) stack to store any associated information.  However, Kodama has taught that the idle task may store information (PSW, return PC) in an ISR stack (see FIG.4 and note that an interrupt stack is mapped to area 404 of the idle task stack, making the overall stack an ISR stack.  This is done to save RAM because in some cases, the idle task does not use the CPU register portion (thus it can be written to by the interrupt).  See paragraph [0047].  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Margetts such that the idle context handler uses an interrupt service routine (ISR) stack to store any associated information.
Referring to claim 6, Margetts, as modified, has taught the method of claim 5, wherein the kernel loads an absolute address into an ISR stack pointer (again, because each task includes its own stack area to which associated information is written, the pointer to the currently-executing task’s stack area must be loaded.  Because the stack area used by the null .
Claims 12-13 and 19-20 are respectively rejected for similar reasons as claims 5-6 and 5-6.

Response to Arguments
On page 13 of the response, applicant argues that Margetts applies an idle task, not an idle context.
The examiner notes that, in Margetts, by executing an idle task, an idle context is applied.  This would include applying an address of TASK_D_EP (FIG.3D) and any instructions to be executed for the idle task.

On page 13 of the response, applicant argues that unlike Margetts, it is possible that there are NO tasks that are ready to execute, and, in such a scenario, the kernel may load the address of the idle context into the program counter.
The examiner notes this is precisely how Margetts operates.  A, B, and C, are normal tasks.  D is an idle task/context that only executes when there are no normal tasks to execute.  The idle task simply puts the processor to sleep (in one embodiment - see paragraph [0045]).  To put the processor to sleep, the idle context must be applied by loading the entry address of task D (TASK_D_EP) and its instructions from the entry address, so that task D can be executed.

On pages 13-14 of the response, applicant argues that no context needs to be restored or saved for the idle context.
The examiner asserts that this is inherent in Margetts for the sleep task.  This is because each sleep is independent of the previous sleep and, thus, does not need data associated with the previous sleep.  In addition, the sleep task would not be performing arithmetic calculations and storing results to save.

On page 16 of the response, applicant argues that the background of the present application describes the idle task as treated like any other task.
The examiner would generally agree for any idle task that stores data to CPU registers that would need to be restored in order to pick up where it left off.  For instance, there may be a background task that does some work while the processor is otherwise idle.  Such a task could have written to CPU registers that could be saved and restored so that more progress could be made during the next idle period.  However, applicant does not describe a task to put a processor to sleep (one that doesn’t store any general purpose register data to be resumed) as one that is treated like other normal tasks.  Therefore, this argument is not persuasive.

On page 16 of the response, applicant argues that in Kodama, cited by the examiner, the idle task has the same data structure as other tasks.  Thus, applicant concludes that the limitations of claims 4, 11, and 18 are not inherent.
The examiner first notes that the rejection of now-canceled claim 4 (and current claim 1) does not rely on Kodama.  The examiner’s position is that the idle task of Margetts is inherently not generating results meant for general purpose registers that would be saved in a task control block which is to be later resumed.  With that said, the examiner agrees that the idle task in Kodama is allocated a data structure.  However, the examiner is not asserting that it is inherent 

On page 17 of the response, applicant argues that Kodama has taught the idle stack includes a stack area, a return PC storage, and PSW storage, which are elements of the claimed task control block.
The examiner notes that applicant has not explicitly claimed these components as making up a task control block.  The examiner also notes that the task control block would be where at least some result registers (context) and other result registers (other information) are saved for later resumption.  In Kodama, the idle task does not use the registers (paragraph [0042]; hence the reason the interrupt may share the stack area and write to them.  This is also the reason why there is nothing to save for later resumption for the idle task itself).  As one would similarly recognize, a task to put the processor to sleep in Margetts would not be calculating and storing results in CPU registers.  As such, there is nothing to store to a task control block for later execution of the sleep task.

On page 17 of the response, applicant argues that, since function pointer table 112 can be rewritten, the address of the idle context handler is not a predetermined address in Margetts.
Paragraph [0031] of Margetts notes that the function pointer table may be programmed upon first instantiation of the tasks, and could later be reprogrammed if the tasks are updated or changed.  Paragraph [0042] states that address values are stored in the function pointer table before execution begins.  Thus, at some initial programming time, the address is predetermined.  Paragraph [0046] also shows that the address is only updated when the needs to be returned to or is incomplete.  Thus, as long as task D isn’t interrupted, its address stays at the predetermined value.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Both Hansson and Cheok give examples how a processor might enter a low power state.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 






/David J. Huisman/Primary Examiner, Art Unit 2183